USCA11 Case: 20-13064      Date Filed: 03/05/2021   Page: 1 of 7



                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 20-13064
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 4:02-cr-00061-ELR-WEJ-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,


                                     versus

JAMES HOWARD SAMS,

                                                             Defendant-Appellant.
                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                                (March 5, 2021)

Before ROSENBAUM, JILL PRYOR, and LUCK, Circuit Judges.

PER CURIAM:

      James Sams is a federal prisoner, and he appeals the district court’s order

denying his motion for compassionate release under 18 U.S.C. § 3852. His argument

is twofold: First, he claims that the district court erred by overlooking his
          USCA11 Case: 20-13064       Date Filed: 03/05/2021   Page: 2 of 7



presentence investigation report (“PSI”) and, as a result, neglected the nature and

circumstances of his offense and his personal history; and second, he asserts that the

district court abused its discretion by placing undue weight on any continuing threat

to the community he might represent. After a thorough review of the record, we

affirm.

                                          I.

      On October 16, 2001, Sams robbed a bank after pointing a gun at the teller.

Sams then evaded capture for nine months, during which he committed two more

bank robberies. In 2003, a jury convicted Sams of one count of bank robbery and

one count of using a firearm to commit a violent crime. The district court then

sentenced him to twenty-seven years in prison, and we affirmed. See United States

v. Sams, 103 F. App’x 667 (11th Cir. 2004) (unpublished table decision).

      Since beginning his sentence, Sams has completed a drug education course

and attended rehabilitation, and he has addressed his mental-health condition

through psychiatric treatment. Between the start of his sentence and 2017, Sams

was disciplined fourteen times. Those disciplinary actions stemmed from, among

other things, possessing narcotics, stealing items from the food service, and fighting

with another person. Sams is now sixty-eight years old and has had three neck and

spinal surgeries to address a degenerative spinal condition. His doctors say he needs

a fourth. Sams also suffers from chronic pulmonary disease, asthma, hepatitis C,


                                          2
          USCA11 Case: 20-13064       Date Filed: 03/05/2021   Page: 3 of 7



hypertension, hyperlipidemia, ulcerative colitis, and depression—all of which

increase his chances of suffering complications from COVID-19.

      For that reason, Sams requested that the Bureau of Prisons file a motion for

compassionate release on his behalf on March 20, 2021. But the Bureau denied that

request, citing Sams’s potential risk to the public’s safety. Sams then moved for

compassionate release in the district court under 18 U.S.C. § 3582(c)(1)(A).

Recognizing the near impossibility of social distancing in prison, compounded by

Sams’s underlying medical issues, the government conceded the presence of

“extraordinary and compelling circumstances” for Sams’s release.              Still, the

government argued, and the district court agreed, that Sams remains a threat to the

public’s safety. For this reason, the district court denied Sams’s motion.

                                         II.

      We review the denial of a motion for compassionate release for abuse of

discretion. United States v. Harris, No. 20-12023, 2021 WL 745262, at *2 (11th

Cir. 2021). A district court abuses its discretion when it fails to apply the proper

legal standard or procedures while making its determination. Id. When reviewing

for abuse of discretion, “we cannot reverse just because we might have come to a

different conclusion had it been our call to make.” Id. at *3 (quoting Sloss Indus.

Corp. v. Eurisol, 488 F.3d 922, 934 (11th Cir. 2007)).




                                          3
           USCA11 Case: 20-13064            Date Filed: 03/05/2021       Page: 4 of 7



       In general, a district court “may not modify a term of imprisonment once it

has been imposed[.]” 18 U.S.C. § 3582(c). Under an exception to that rule, a district

judge may grant compassionate release if, after considering the factors in 18 U.S.C.

§ 3353(a), 1 the court concludes that “extraordinary and compelling reasons” warrant

a sentence reduction and that such a reduction is “consistent with applicable policy

statements issued by the Sentencing Commission[.]” Id. § 3582(c)(1)(A)(i). The

Sentencing Commission’s policy statement, in relevant part, requires the court to

find that the defendant is not a danger to the community. U.S. Sent’g Guidelines

Manual § 1B1.13(2).

       While consideration of the § 3553(a) factors is mandatory, the district court

need not recite each individual factor. United States v. Kuhlman, 711 F.3d 1321,

1326 (11th Cir. 2013). Rather, the district court’s acknowledgment that it considered

the § 3553(a) factors and the parties’ arguments suffices. United States v. Sarras,

575 F.3d 1191, 1219 (11th Cir. 2009). Moreover, the weight the district judge gives

to any § 3553(a) factor falls within the district court’s sound discretion. United



       1
          The § 3553(a) factors include the following: (1) the nature and circumstances of the
offense and the history and characteristics of the defendant; (2) the need for the sentence imposed
to reflect the seriousness of the offense, to promote respect for the law, and to provide just
punishment for the offense; (3) the need for the sentence imposed to afford adequate deterrence;
(4) the need to protect the public; (5) the need to provide the defendant with educational or
vocational training or medical care; (6) the kinds of sentences available; (7) the Sentencing
Guidelines range; (8) the pertinent policy statements of the Sentencing Commission; (9) the need
to avoid unwanted sentencing disparities; and (10) the need to provide restitution to victims. 18
U.S.C. § 3553(a).
                                                4
          USCA11 Case: 20-13064        Date Filed: 03/05/2021    Page: 5 of 7



States v. Croteau, 819 F.3d 1293, 1309 (11th Cir. 2016). A district court abuses that

discretion when it (1) disregards relevant factors that were due significant weight,

(2) gives significant weight to an improper or irrelevant factor, or (3) commits a clear

error of judgment in considering the proper factors. United States v. Irey, 612 F.3d

1160, 1189 (11th Cir. 2010) (en banc).

      Sams first argues that the district court erred procedurally by disregarding his

PSI and, by extension, the nature and circumstances of his offense and his history

and characteristics—the first § 3553(a) factor. First, Sams’s assumption that the

district court overlooked his PSI rests on a faulty premise. The district court

explained it was citing to the sentencing hearing and the government’s memorandum

for Sams’s criminal history because Sams’s PSI was sealed. That does not mean

that the district court failed to consider Sams’s PSI altogether. See United States v.

$242,484.00, 389 F.3d 1149, 1156 (11th Cir. 2004) (explaining that we do not read

a “district court’s finding and the record from which they are drawn in a way that

works against the judgment”). It simply means that the district court used its

discretion to avoid citing a sealed document on the public record. And that makes

sense given that one of Congress’s central goals in amending § 3582(c)(1)(A) was

to increase the transparency of compassionate-release decisions. See First Step Act

of 2018, Pub. L. No. 115-391, § 603(b), 132 Stat. 5194, 5239 (2018). We cannot

say that the district court abused its discretion in declining to cite Sams’s sealed PSI.


                                           5
          USCA11 Case: 20-13064       Date Filed: 03/05/2021    Page: 6 of 7



      But second, as long as the district court acknowledges that it considered the §

3553(a) factors and the parties’ arguments, it need not discuss each one. Kuhlman,

711 F.3d at 1327. And the district court did just that, finding that Sams’s “present

circumstances, when considered with the 3553(a) factors, do not warrant a

compassionate release at this time” (emphasis added).          In addition, the court

expressly considered Sams’s criminal history and parole violations, the programs he

completed while incarcerated, and his potential living conditions upon release.

      Sams next argues that the district court erred substantively by placing undue

weight on the threat he poses to the community. The weight given to any one §

3553(a) factor is committed to the sound discretion of the district court. Croteau,

819 F.3d at 1309. The abuse-of-discretion standard does not permit us to reverse

“just because we might have come to a different conclusion had it been our call to

make.” Eurisol, 488 F.3d at 934. Rather, we may reverse only when the district

court’s judgment was clearly unsupported by the uncontroverted facts. Irey, 612

F.3d at1190. Because of the deference this standard requires, the occasions on which

we have found a district court’s sentencing decision to be substantively unreasonable

are few and far between. Id. at 1191.

      In weighing Sams’s danger to society, the district court alluded to his nineteen

felony convictions, six of which were for violent crimes. The core of Sams’s claim

is that the district court disregarded his long medical history. But the district court


                                          6
          USCA11 Case: 20-13064      Date Filed: 03/05/2021   Page: 7 of 7



noted its sympathy for Sams’s age and medical conditions, listing each one on the

record. Nevertheless, the district court concluded that, when considered with the §

3553(a) factors, Sams’s present circumstances do not warrant compassionate

release. The weight the district court placed on Sams’s medical history is a factor

that is committed to the district court’s discretion. See Croteau, 819 F.3d at 1309.

In this case, the district court found that factor could not overcome Sams’s ongoing

threat to the community. Because the record details Sams’s lengthy and significant

criminal history—which includes nineteen convictions, six for violent crimes—we

cannot say the district court’s finding was clearly unsupported by the facts. As a

result, we cannot say the district court abused its discretion in denying Sams’s

motion for compassionate release.

      AFFIRMED.




                                         7